 


114 HR 4002 RH: Criminal Code Improvement Act of 2015
U.S. House of Representatives
2016-12-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 699
114th CONGRESS 2d Session 
H. R. 4002
[Report No. 114–889] 
IN THE HOUSE OF REPRESENTATIVES 
 
November 16, 2015 
Mr. Sensenbrenner (for himself, Mr. Goodlatte, Mr. Conyers, Mr. Labrador, Ms. Jackson Lee, and Mr. Collins of Georgia) introduced the following bill; which was referred to the Committee on the Judiciary 
 

December 23, 2016
Additional sponsors: Mr. Forbes, Mr. Bishop of Michigan, and Mr. Gohmert


December 23, 2016
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL 
To amend title 18, United States Code, to make various improvements in Federal criminal law, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Criminal Code Improvement Act of 2015.  2.Revision of general provisions for title 18, United States CodeChapter 1 of title 18, United States Code, is amended to read as follows: 
 
1GENERAL PROVISIONS 
 
Subchapter 
A. Definitions1 
B. Principal and derivative criminal responsibility5 
C. Criminal states of mind11 
D.Defenses15 
E. Derivation of offenses from relevant State offences in special jurisdiction20 
F.Other General Provisions21 
ADefinitions 
 
Sec. 
1. Definitions for title.  
1.Definitions for titleIn this title, the following definitions apply unless otherwise provided: (1)The term United States when used in a territorial sense, includes all places and waters, continental or insular, subject to the jurisdiction of the United States. 
(2)The term department means one of the executive departments enumerated in section 1 of title 5, unless the context shows that such term was intended to describe the executive, legislative, or judicial branches of the Government.  (3)The term agency includes any department, independent establishment, commission, administration, authority, board, or bureau of the United States or any corporation in which the United States has a proprietary interest, unless the context shows that such term was intended to be used in a more limited sense. 
(4)The term State means a State of the United States, the District of Columbia, or any commonwealth, territory, or possession of the United States.  (5)The term special maritime and territorial jurisdiction of the United States is as follows: 
(A)The high seas, any other waters within the admiralty and maritime jurisdiction of the United States and out of the jurisdiction of any particular State, and any vessel belonging in whole or in part to the United States or any citizen thereof, or to any corporation created by or under the laws of the United States, or of any State, when such vessel is within the admiralty and maritime jurisdiction of the United States and out of the jurisdiction of any particular State.  (B)Any vessel registered, licensed, or enrolled under the laws of the United States, and being on a voyage upon the waters of any of the Great Lakes, or any of the waters connecting them, or upon the Saint Lawrence River where the same constitutes the International Boundary Line. 
(C)Any lands reserved or acquired for the use of the United States, and under the exclusive or concurrent jurisdiction thereof, or any place purchased or otherwise acquired by the United States by consent of the legislature of the State in which the same shall be, for the erection of a fort, magazine, arsenal, dockyard, or other needful building.  (D)Any island, rock, or key containing deposits of guano, which may, at the discretion of the President, be considered as appertaining to the United States. 
(E)Any aircraft belonging in whole or in part to the United States, or any citizen thereof, or to any corporation created by or under the laws of the United States, or any State, while such aircraft is in flight over the high seas, or over any other waters within the admiralty and maritime jurisdiction of the United States and out of the jurisdiction of any particular State.  (F)Any vehicle used or designed for flight or navigation in space and on the registry of the United States pursuant to the Treaty on Principles Governing the Activities of States in the Exploration and Use of Outer Space, Including the Moon and Other Celestial Bodies and the Convention on Registration of Objects Launched into Outer Space, while that vehicle is in flight, which is from the moment when all external doors are closed on Earth following embarkation until the moment when one such door is opened on Earth for disembarkation or in the case of a forced landing, until the competent authorities take over the responsibility for the vehicle and for persons and property aboard. 
(G)Any place outside the jurisdiction of any nation with respect to an offense by or against a national of the United States.  (H)To the extent permitted by international law, any foreign vessel during a voyage having a scheduled departure from or arrival in the United States with respect to an offense committed by or against a national of the United States. 
(I)With respect to offenses committed by or against a national of the United States as that term is used in section 101 of the Immigration and Nationality Act— (i)the premises of United States diplomatic, consular, military, or other United States Government missions or entities in foreign states, including the buildings, parts of buildings, and land appurtenant or ancillary thereto or used for purposes of those missions or entities, irrespective of ownership; and 
(ii)residences in foreign states and the land appurtenant or ancillary thereto, irrespective of ownership, used for purposes of those missions or entities or used by United States personnel assigned to those missions or entities.  (J)Nothing in subparagraph (I) supersedes any treaty or international agreement with which this clause conflicts. Subparagraph (I) does not apply with respect to an offense committed by a person described in section 3261(a). 
(6)The term vessel of the United States means a vessel belonging in whole or in part to the United States, or any citizen thereof, or any corporation created by or under the laws of the United States, or of any State.  (7)The term obligation or other security of the United States includes all bonds, certificates of indebtedness, national bank currency, Federal Reserve notes, Federal Reserve bank notes, coupons, United States notes, Treasury notes, gold certificates, silver certificates, fractional notes, certificates of deposit, bills, checks, or drafts for money, drawn by or upon authorized officers of the United States, stamps and other representatives of value, of whatever denomination, issued under any Act of Congress, and canceled United States stamps. 
(8)The term foreign government except in sections 112, 878, 970, 1116, and 1201, includes any government, faction, or body of insurgents within a country with which the United States is at peace, irrespective of recognition by the United States.  (9)The term obligation or other security of any foreign government includes uncanceled stamps, whether or not demonetized. 
(10)The term interstate commerce means commerce between or among more than one State.  (11)The term foreign commerce means commerce with a foreign country. 
(12)The term Postal Service means the United States Postal Service established under title 39, and every officer and employee of that Service, whether or not such officer or employee has taken the oath of office.  (13)The term crime of violence means— 
(A)an offense that has as an element the use, attempted use, or threatened use of physical force against the person or property of another; or  (B)any other offense that is a felony and that, by its nature, involves a substantial risk that physical force against the person or property of another may be used in the course of committing the offense. 
(14)The term organization means a person other than an individual.  (15)The term petty offense means a Class B misdemeanor, a Class C misdemeanor, or an infraction, for which the maximum fine is no greater than the amount set forth for such an offense in section 3571(b)(6) or (7) in the case of an individual or section 3571(c)(6) or (7) in the case of an organization. 
(16)The term financial institution means— (A)an insured depository institution (as defined in section 3(c)(2) of the Federal Deposit Insurance Act); 
(B)a credit union with accounts insured by the National Credit Union Share Insurance Fund;  (C)a Federal home loan bank or a member, as defined in section 2 of the Federal Home Loan Bank Act, of the Federal home loan bank system; 
(D)a System institution of the Farm Credit System, as defined in section 5.35(3) of the Farm Credit Act of 1971;  (E)a small business investment company, as defined in section 103 of the Small Business Investment Act of 1958; 
(F)a depository institution holding company (as defined in section 3(w)(1) of the Federal Deposit Insurance Act;  (G)a Federal Reserve bank or a member bank of the Federal Reserve System; 
(H)an organization operating under section 25 or section 25A of the Federal Reserve Act;  (I)a branch or agency of a foreign bank (as such terms are defined respectively in section 1(b) of the International Banking Act of 1978); or 
(J)a mortgage lending business or any person or entity that makes in whole or in part a federally related mortgage loan as defined in section 3 of the Real Estate Settlement Procedures Act of 1974.  (17)The term mortgage lending business means an organization which finances or refinances any debt secured by an interest in real estate, including private mortgage companies and any subsidiaries of such organizations, and whose activities affect interstate or foreign commerce. 
(18)The term court of the United States includes the District Court of Guam, the District Court for the Northern Mariana Islands, and the District Court of the Virgin Islands.  (19)The term Federal health care offense means a violation of, or a criminal conspiracy to violate— 
(A)section 669, 1035, 1347, or 1518 of this title or section 1128B of the Social Security Act; or  (B)section 287, 371, 664, 666, 1001, 1027, 1341, 1343, 1349, or 1954 of this title, section 301 of the Federal Food, Drug, and Cosmetic Act, section 501 of the Employee Retirement Income Security Act of 1974, or section 411, 518, or 511 of the Employee Retirement Income Security Act of 1974, if the violation or conspiracy relates to a health care benefit program. 
(20)The term health care benefit program means any public or private plan or contract, affecting interstate commerce or foreign commerce, under which any medical benefit, item, or service is provided to any individual, and includes any individual or entity who is providing a medical benefit, item, or service for which payment may be made under the plan or contract.  (21)The term seaport means all piers, wharves, docks, and similar structures, adjacent to any waters subject to the jurisdiction of the United States, to which a vessel may be secured, including areas of land, water, or land and water under and in immediate proximity to such structures, buildings on or contiguous to such structures, and the equipment and materials on such structures or in such buildings. 
(22)The term serious bodily injury means bodily injury which involves—  (A) a substantial risk of death; 
 (B) extreme physical pain;   (C) protracted and obvious disfigurement; or 
 (D) protracted loss or impairment of the function of a bodily member, organ, or mental faculty.  (23)The term bodily injury means— 
 (A) a cut, abrasion, bruise, burn, or disfigurement;   (B) physical pain; 
 (C) illness;   (D) impairment of the function of a bodily member, organ, or mental faculty; or 
 (E) any other injury to the body, no matter how temporary.  BPrincipal and Derivative Criminal Responsibility  Sec. 5. Principals. 6. Accessory after the fact. 7. Misprision of felony. 8. Use of minors in crimes of violence.  5.Principals (a)Whoever commits an offense against the United States or aids, abets, counsels, commands, induces, or procures its commission, is punishable as a principal. 
(b)Whoever willfully causes an act to be done which if directly performed by him or another would be an offense against the United States, is punishable as a principal.  6.Accessory after the fact (a)Whoever, knowing that an offense against the United States has been committed, receives, relieves, comforts, or assists the offender in order to hinder or prevent his apprehension, trial, or punishment, is an accessory after the fact. 
(b)Except as otherwise expressly provided by any Act of Congress, an accessory after the fact shall be imprisoned not more than one-half the maximum term of imprisonment or (notwithstanding section 3571) fined not more than one-half the maximum fine prescribed for the punishment of the principal, or both; or if the principal is punishable by life imprisonment or death, the accessory shall be imprisoned not more than 15 years.  7.Misprision of felonyWhoever, having knowledge of the actual commission of a felony cognizable by a court of the United States, conceals and does not as soon as possible make known the same to some judge or other person in civil or military authority under the United States, shall be fined under this title or imprisoned not more than three years, or both. 
8.Use of minors in crimes of violence 
(a)DefinitionsIn this section— (1)the term minor means a person who has not reached 18 years of age; and 
(2)the term uses means employs, hires, persuades, induces, entices, or coerces.  (b)PenaltiesAny person who is 18 years of age or older, who intentionally uses a minor to commit a crime of violence for which such person may be prosecuted in a court of the United States, or to assist in avoiding detection or apprehension for such an offense, shall— 
(1)for the first conviction, be subject to twice the maximum term of imprisonment and twice the maximum fine that would otherwise be authorized for the offense; and  (2)for each subsequent conviction, be subject to 3 times the maximum term of imprisonment and 3 times the maximum fine that would otherwise be authorized for the offense. 
CCriminal States of Mind 
 
Sec. 
11. Default state of mind proof requirement in Federal criminal cases. 
12. Stolen or counterfeit nature of property for certain crimes defined.  
11.Default state of mind proof requirement in Federal criminal cases If no state of mind is required by law for a Federal criminal offense— (1)the state of mind the Government must prove is knowing; and 
(2)if the offense consists of conduct that a reasonable person in the same or similar circumstances would not know, or would not have reason to believe, was unlawful, the Government must prove that the defendant knew, or had reason to believe, the conduct was unlawful.  12.Stolen or counterfeit nature of property for certain crimes defined (a)Wherever in this title it is an element of an offense that— 
(1)any property was embezzled, robbed, stolen, converted, taken, altered, counterfeited, falsely made, forged, or obliterated; and  (2)the defendant knew that the property was of such character; such element may be established by proof that the defendant, after or as a result of an official representation as to the nature of the property, believed the property to be embezzled, robbed, stolen, converted, taken, altered, counterfeited, falsely made, forged, or obliterated.
(b)In this section, the term official representation means any representation made by a Federal law enforcement officer (as defined in section 115) or by another person at the direction or with the approval of such an officer.  DInsanity Defense  15. Insanity defenses  15.Insanity defense (a)In generalIt is an affirmative defense to a prosecution under any Federal statute that, at the time of the commission of the acts constituting the offense, the defendant, as a result of a severe mental disease or defect, was unable to appreciate the nature and quality or the wrongfulness of his acts. Mental disease or defect does not otherwise constitute a defense. 
(b)Burden of proof for insanity defenseThe defendant has the burden of proving the defense of insanity by clear and convincing evidence.  EDerivation of Offenses from Relevant State Offenses in Special Jurisdiction  Sec. 20. Laws of States adopted for areas within Federal jurisdiction.  20.Laws of States adopted for areas within Federal jurisdiction (a)Whoever within the special maritime and territorial jurisdiction of the United States or on, above, or below any portion of the territorial sea of the United States not within the jurisdiction of any State is guilty of any act or omission which, although not made punishable by any enactment of Congress, would be punishable if committed or omitted within the jurisdiction of the State in which such place is situated, by the laws thereof in force at the time of such act or omission, shall be guilty of a like offense and subject to a like punishment. 
(b) 
(1)Subject to paragraph (2) and for purposes of subsection (a) of this section, that which may or shall be imposed through judicial or administrative action under the law of a State for a conviction for operating a motor vehicle under the influence of a drug or alcohol, shall be considered to be a punishment provided by that law. Any limitation on the right or privilege to operate a motor vehicle imposed under this subsection shall apply only to the special maritime and territorial jurisdiction of the United States.  (2) (A)In addition to any term of imprisonment provided for operating a motor vehicle under the influence of a drug or alcohol imposed under the law of a State, the punishment for such an offense under this section shall include an additional term of imprisonment of not more than 1 year, or if serious bodily injury of a minor is caused, not more than 5 years, or if death of a minor is caused, not more than 10 years, and an additional fine under this title, or both, if— 
(i)a minor (other than the offender) was present in the motor vehicle when the offense was committed; and  (ii)the law of the State in which the offense occurred does not provide an additional term of imprisonment under the circumstances described in clause (i). 
(B)For the purposes of subparagraph (A), the term minor means a person less than 18 years of age.  (c)Whenever any waters of the territorial sea of the United States lie outside the territory of any State, such waters (including the airspace above and the seabed and subsoil below, and artificial islands and fixed structures erected thereon) shall be deemed, for purposes of subsection (a), to lie within the area of the State that it would lie within if the boundaries of such State, Commonwealth, territory, possession, or district were extended seaward to the outer limit of the territorial sea of the United States. 
FOther General Provisions 
 
Sec. 
21. Non-preemption. 
22. Extraterritorial jurisdiction over derivative offenses.  
21.Non-preemptionThe existence of a Federal criminal offense does not preclude the application of a State or local law to the conduct proscribed by the offense, unless the law specifically so provides or the State or local law requires conduct constituting the Federal criminal offense.  22.Extraterritorial jurisdiction over derivative offensesIf extraterritorial jurisdiction exists for an offense defined by a provision of law, then extraterritorial jurisdiction also exists for any offense arising under subchapter B as a result of conduct with respect the offense so defined.. 
3.Conforming amendments to eliminate repetition in the definition of State  Title 18, United States Code, is amended— (1)in section 31(a), by striking paragraph (9); 
(2)in section 37(c), by striking , and the term and all that follows through the end of the subsection and inserting a period;  (3)in section 207(j)(7)(C)— 
(A)by inserting or at the end of clause (v);  (B)by striking ; and at the end of clause (vi) and inserting a period; and 
(C)by striking clause (vii);  (4)in section 224(b), by striking , territory, Commonwealth, or possession each place it appears; 
(5)in section 228(f)— (A)by inserting ; and at the end of paragraph (1); and 
(B)by striking paragraph (2);  (6)in section 232, by striking paragraph (8); 
(7)in section 242, by striking , Territory, Commonwealth, Possession, or District;  (8)in section 245, by striking subsection (d); 
(9)in section 248(e), by striking paragraph (6).  (10)in section 249(c)— 
(A)by inserting and at the end of paragraph (3);  (B)by striking ; and at the end of paragraph (4) and inserting a period; and 
(C)by striking paragraph (5);  (11)in section 372, by striking , Territory, Possession, or District; 
(12)in section 402, by striking the last paragraph;  (13)in section 491, by striking , Commonwealth of Puerto Rico, territory, possession, or the District of Columbia; 
(14)in section 513(c)— (A)by inserting and at the end of paragraph (3)(E); 
(B)by striking ; and at the end of paragraph (4) and inserting a period; and  (C)by striking paragraph (5); 
(15)in section 521(a), by striking State means and all that follows through United States.;  (16)in section 595— 
(A)in the heading for that section, by striking , State, or Territorial and inserting or State; and  (B)by striking , Territory, or Possession of the United States each other place it appears; 
(17)in the item relating to section 595 in the table of sections at the beginning of chapter 29, by striking , State, or Territorial and inserting or State;  (18)in section 601(b)— 
(A)by inserting and at the end of paragraph (1);  (B)by striking ; and at the end of paragraph (2) and inserting a period; and 
(C)by striking paragraph (3);  (19)in section 666— 
(A)by inserting and at the end of paragraph (3); and  (B)by striking paragraph (4); 
(20)in section 793(h)(1), by striking the last sentence;  (21)in section 794(d)(1), by striking the last sentence; 
(22)in section 798(d), by striking paragraph (5);  (23)in section 831(f)(7), by striking , State, and all that follows through of the United States; 
(24)in section 836, by striking the penultimate paragraph;  (25)in section 841, by striking the last sentence of paragraph (b); 
(26)in section 891, by striking paragraph (8);  (27)in section 921(a), by striking the last sentence of paragraph (2); 
(28)in the last sentence of section 1014, by striking of the United States and all that follows through the end of that sentence, and inserting a period;  (29)in section 1020, by striking or Territory; 
(30)in section 1028(d)— (A)by inserting and at the end of paragraph (10); and 
(B)by striking paragraph (11);  (31)in section 1029(f), by striking the last sentence; 
(32)in section 1030(e), by striking paragraph (3);  (33)in section 1033— 
(A)by inserting and at the end of paragraph (2);  (B)by striking ; and at the end of paragraph (3) and inserting a period; and 
(C)by striking paragraph (4);  (34)in section 1073, by striking the last sentence of the first paragraph; 
(35)in section 1074(b)— (A)by striking , Territory, Commonwealth, or possession of the United States; and 
(B)by striking they would and inserting it would;  (36)in section 1084, by striking subsection (e); 
(37)in section 1121, by striking subsection (c);  (38)in section 1162— 
(A)by striking or Territories; and  (B)by striking or Territory each place it appears; 
(39)in section 1202, by striking subsection (c);  (40)in section 1262, by striking , Territory, District, or Possession each place it appears; 
(41)in section 1265, by striking , Territory, District or Possession;  (42)in section 1307(c), by striking (1) State  and all that follows through and (2); 
(43)in section 1511(b), by striking paragraph (3);  (44)in section 1541, by striking the last paragraph; 
(45)in section 1546(c), by striking the last sentence;  (46)in section 1715, by striking , Territory, Commonwealth, Possession, or District each place it appears; 
(47)in section 1716, by striking subsection (k);  (48)in section 1716E, by striking subsection (i); 
(49)in section 1761, by striking subsection (e);  (50)in section 1838, by striking , State, and all that follows through territory and inserting or State; 
(51)in section 1951(b)(3)— (A)by striking any Territory or Possession of the United States and inserting any territory or possession of the United States; and 
(B)by striking , Territory, Possession, or the District of Columbia;  (52)in section 1952(b)— 
(A)by striking (i); and  (B)by striking and (ii) the term and all that follows through possession of the United States; 
(53)in section 1953(c), by striking , Commonwealth of Puerto Rico, territory, possession, or the District of Columbia;  (54)in section 1953(d)— 
(A)by inserting and at the end of paragraph (4)(B);  (B)by striking ; and at the end of paragraph (5) and inserting a period; and 
(C)by striking paragraph (6);  (55)in section 1955(b), by striking paragraph (6); 
(56)in section 1956(c)— (A)by inserting and at the end of paragraph (7)(F); and 
(B)by striking paragraph (8);  (57)in section 1958(b)— 
(A)by inserting and at the end of paragraph (1);  (B)by striking ; and at the end of paragraph (2) and inserting a period; and 
(C)by striking paragraph (3);  (58)in section 1960(b)— 
(A)by inserting and at the end of paragraph (1)(C);  (B)by striking ; and at the end of paragraph (2) and inserting a period; and 
(C)by striking paragraph (3);  (59)in section 1992(d), by striking paragraph (14); 
(60)in section 2246— (A)by inserting and at the end of paragraph (4); 
(B)by striking ; and at the end of paragraph (5) and inserting a period; and  (C)by striking paragraph (6); 
(61)in section 2265A(b)— (A)by striking ; and at the end of paragraph (1)(B); and 
(B)by striking paragraph (2);  (62)in section 2266, by striking paragraph (8); 
(63)in section 2281(c), by striking , and the term State  and all that follows through the end of subsection (c), and inserting a period;  (64)in section 2293(b), by striking paragraph (2); 
(65)in section 2313— (A)by striking (a); and 
(B)by striking subsection (b);  (66)in section 2315, by striking the penultimate paragraph; 
(67)in section 2341, by striking paragraph (4);  (68)in section 2384, by striking or Territory; 
(69)in section 2385, by striking , Territory, District or Possession thereof,;  (70)in section 2386(B)(2)(c), by striking , Territory, District, or possession of the United States; 
(71)in section 2426(b)— (A)by striking ; and at the end of paragraph (1)(B); and 
(B)by striking paragraph (2);  (72)in section 2510, by striking paragraph (3); 
(73)in section 3077, by striking paragraph (5);  (74)in section 3127— 
(A)by inserting and at the end of paragraph (4);  (B)by striking ; and at the end of paragraph (5), and inserting a period; and 
(C)by striking paragraph (6);  (75)in section 3156— 
(A)by inserting and at the end of paragraph (3);  (B)by striking ; and at the end of paragraph (4)(C), and inserting a period; and 
(C)by striking paragraph (5);  (76)in section 3182— 
(A)by striking State or Territory each place it appears, including in the section heading, and inserting State; and  (B)by striking State, District, or Territory each place it appears, including in the section heading, and inserting State; 
(77)in the item relating to section 3182 in the table of sections for chapter 209— (A)by striking State or Territory each place it appears and inserting State; and 
(B)by striking State, District, or Territory each place it appears and inserting State;  (78)in section 3183— 
(A)by striking , Territory, or Possession in the heading; and  (B)by striking , Territory, District, or possession of the United States; 
(79)in the item relating to section 3183 in the table of sections for chapter 209, by striking , Territory, or Possession;  (80)in section 3194, by striking or Territory; 
(81)in section 3481, by striking , District, Possession or Territory;  (82)by striking section 3528 and the item relating to that section in the table of sections at the beginning of chapter 224; 
(83)in section 3559(c)(2)— (A)by inserting and at the end of subparagraph (F)(ii); and 
(B)by striking subparagraph (G);  (84)in section 3559(e)(2)— 
(A)by inserting and at the end of subparagraph (C);  (B)by striking ; and at the end of subparagraph (D), and inserting a period; and 
(C)by striking subparagraph (E);  (85)in section 3563(b)(20), by striking , the District of Columbia, or any other possession or territory of the United States,; 
(86)in section 4002, by striking , Territory,;  (87)in section 4003— 
(A)by striking or Territory,; and  (B)by striking , Territory,; 
(88)in section 4013(b), by striking , territory,;  (89)in section 4101, by striking paragraph (j); 
(90)in section 5003— (A)in subsection (a), by striking or territory each place it appears; and 
(B)by striking subsection (d); and  (91)in section 5032, by striking the second sentence in the second paragraph. 
4.Conforming amendments to eliminate repetitious definitions of serious bodily injury Title 18, United States Code, is amended— (1)in section 37(a), by striking (as defined in section 1365 of this title); 
(2)in section 38(b)(2), by striking (as defined in section 1365);  (3)in section 48(a)(1)— 
(A)by striking (as defined in section 1365 and including and inserting or; and  (B)by striking the close parenthesis; 
(4)in section 113(b), by striking paragraph (2);  (5)in section 115(b)(1)(iv)— 
(A)by striking (as that term is defined in section 1365 of this title, and including and inserting or; and  (B)by striking the close parenthesis and inserting a comma; 
(6)in section 249(c)(1), by striking section 1365(h)(4) of this title and inserting section 1;  (7)in section 1111(c)— 
(A)by inserting and at the end of paragraph (4); and  (B)by striking paragraph (5); 
(8)in section 1347(a), by striking (as defined in section 1365 of this title);  (9)in section 1365(h)— 
(A)by inserting and at the end of paragraph (1);  (B)by striking the semicolon at the end of paragraph (2) and inserting a period; and 
(C)by striking paragraphs (3) and (4);  (10)in section 1841, by striking (as defined in section 1365); 
(11)in section 1992(d), by striking paragraph (12);  (12)in subparagraph (2) of the third undesignated paragraph of section 2119— 
(A)by striking (as defined in section 1365 of this title, including and inserting or; and  (B)by striking the close parenthesis; 
(13)in section 2199(2)— (A)by striking occurs (as defined under section 1365, including; and 
(B)by striking the close parenthesis and inserting occurs;  (14)in section 2237(b)(3), by striking (as defined in section 1365); 
(15)in section 2291(a)(7), by striking , as defined in section 1365(h)(3);  (16)in section 2332b(g), by striking paragraph (3); 
(17)in section 2332f(e), by striking paragraph (1);  (18)in section 2339C(e), by striking paragraph ( 11); 
(19)in section 2339D(c), by striking paragraph (2); and  (20)in section 3559, in each of subsections (c)(3)(A)(ii) and (f)(3), by striking (as defined in section 1365). 
5.Elimination of outmoded references to the Canal ZoneTitle 18, United States Code, is amended— (1)in section 702, by striking or in the Canal Zone; 
(2)in section 841(b), by striking (not including the Canal Zone) each place it appears; and  (3)in section 921(a)(2), by striking (not including the Canal Zone) each place it appears. 
6.Inventory and index of Federal criminal offenses 
(a)In generalChapter 31 of title 28, United States Code, is amended by adding at the end the following:  530E.Inventory and index of Federal criminal offensesThe Attorney General shall— 
(1)develop, maintain, and keep up to date a current inventory and current subject matter index of all Federal criminal offenses, including violations of agency rules or regulations that by Federal statute constitute or define Federal criminal offenses;  (2)design the inventory and index to which paragraph (1) refers to include the text of all Federal criminal offenses to which paragraph (1) refers and otherwise to maximize its usefulness to members of the public seeking to ensure their compliance with Federal criminal statutes and attorneys advising members of the public with respect to such compliance; and 
(3)beginning not later than one year after the date of enactment of this section, make available to the public at no charge, through the Internet and by such other means as the Attorney General determines appropriate, the inventory and index to which paragraph (1) refers..  (b)Clerical amendmentThe table of sections at the beginning of chapter 31 of title 28, United States Code, is amended by adding at the end the following new item: 
 
 
530E. Inventory and index of Federal criminal offenses.. 
 

December 23, 2016
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
